Exhibit 10.1 AMENDED & RESTATED EXECUTIVE EMPLOYMENT AGREEMENT THIS AGREEMENT executed this 19th day of September, 2006, which amends and restates the Executive Employment Agreement dated December 16, 2005, is made as of the 20th day of April, 2004 (Effective Date), between Citizens Financial Services, Inc. (the “Corporation”) and First Citizens National Bank (the “Bank”) and Randall E. Black (the “Executive”). WHEREAS, the Bank is a subsidiary of the Corporation; and WHEREAS, any reference to “Corporation” shall mean Corporation or Bank; WHEREAS, the Corporation and Bank desire to employ the Executive as President and Chief Executive Officer under the terms and conditions set forth herein; and WHEREAS, the Executive desires to serve the Corporation and Bank in an executive capacity under the terms and conditions set forth in this Agreement; WHEREAS, the Corporation and the Bank were represented by Shumaker Williams, P.C. and Executive was represented by Ann Pepperman, Esquire, of McNerney, Page, Vanderlin & Hall, during the negotiation of this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and intending to be legally bound hereby, the parties agree as follows: 1 1.
